DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “second line located in the second non-display area with at least a portion of the second line spaced apart from the display area, wherein the second non-display area is spaced apart from the first non-display area with the display area therebetween;”.
Applicant does not point out where is support for claim amendment. 
Applicant’s argument on page 6 noted “The amendments and new claims are supported by the specification, the drawings, and the claims as originally filed. No new matter is added”.
	Specification does not disclose claim amendment. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
	Therefore, claim 1 raised new matter issue. 
	Newly added claims 13 – 20 have same issue. 
	Claims 2 – 12 have same issue because of claim dependency.
	Examiner suggests applicant clearly point out support for amend and new claim in a later filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Publication 20170237037 A1, Assignee: Samsung, published 8/17/2017) in view of Yeo et al. (U.S. Patent Publication 20170289324 A1, Assignee: Samsung, published 10/5/2017).


    PNG
    media_image1.png
    561
    511
    media_image1.png
    Greyscale

Regarding claim 1, Choi discloses “A display device, comprising: 
a display panel (Fig 1, the display apparatus 1000) including an opening (Fig 1, Hole H) penetrating the display panel, 
a display area (Fig 1, [0059] “display region DA”) adjacent to the opening, a first non-display area (Fig .1, non-display region NA above the line II-II' ) between the opening and the display area, and a second non-display area (Fig .1, non-display region NA below the line II-II') surrounding the display area, wherein a plurality of display elements is arranged in the display area; (Fig 1, the display apparatus 1000, [0058] “The display apparatus 1000 may include various devices, and may include, for example, an organic light-emitting device (OLED) or a liquid crystal display (LCD) device. Hereinafter, for convenience of description, it is assumed that the display apparatus 1000 includes an OLED.”)  
an input detecting layer (Figs. 2B, 2C, [0092] “a touch electrode 410”) on the display panel, the input detecting layer including: 
Choi does not disclose “a first line located in the first non-display area surrounding the opening; 
a second line located in the second non-display area with at least a portion of the second line spaced apart from the display area, wherein the second non-display area is spaced apart from the first non-display area with the display area therebetween; and 
a connecting line connecting the first line to the second line”.
Yeo discloses “a first line (Fig. 15, scan line 1510, [0150] – [0155]) located in the first non-display area surrounding the opening; 
a second line (Fig. 15, data line 1520, [0150] – [0156]) located in the second non-display area with at least a portion of the second line spaced apart from the display area, wherein the second non-display area is spaced apart from the first non-display area with the display area therebetween; and 
a connecting line (Fig. 15, connection line, See above diagram for evidentiary support. [0150] – [0156]) connecting the first line to the second line”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate first and second line by Yeo into device of Choi.  The suggestion/motivation would have been to improve efficiency. (Yeo: [0150])
Regarding claim 2, Choi and Yeo disclose “wherein the second line has a constant voltage level”. (Yeo Fig. 15, [0150] – [0156])
Regarding claim 3, Choi and Yeo disclose wherein the first line has a ring shape surrounding the opening. (Yeo Fig. 15, [0150] – [0156])
Regarding claim 4, Choi and Yeo disclose wherein the input detecting layer includes first detecting electrodes arranged in a first direction, (Choi [0080] [0158] [0165] – [0174]) and second detecting electrodes (Choi [0082] [0083]) arranged in a second direction crossing the first direction, the first detecting electrodes and the second detecting electrodes being located in the display area. (Choi [0082] [0083])
Regarding claim 5, Choi and Yeo disclose wherein the input detecting layer includes: a first conductive layer; (Choi [0092]) a first insulating layer on the first conductive layer; (Choi [0073] – [0077]) a second conductive layer (Choi [0092]) on the first insulating layer and including the first detecting electrodes and the second detecting electrodes; and a second insulating layer on the second conductive layer. (Choi [0073] – [0077] [0094] [0098])
Regarding claim 6, Choi and Yeo disclose wherein the first conductive layer or the second conductive layer includes the connecting line. (Yeo Fig. 15, [0150] – [0156])
Regarding claim 7, Choi and Yeo disclose wherein the connecting line includes a same material as the first detecting electrodes and the second detecting electrodes. (Yeo Fig. 15, [0150] – [0156])
Regarding claim 8, Choi and Yeo disclose wherein: the first conductive layer includes at least one of the first line or the second line, and the connecting line is connected to the at least one of the first line or the second line via a contact hole of the first insulating layer. ((Yeo Fig. 15, [0150] – [0156])
Regarding claim 9, Choi and Yeo disclose wherein the connecting line is located below the first detecting electrodes and the second detecting electrodes with the first insulating layer therebetween. (Yeo Fig. 15, [0150] – [0156])
Regarding claim 10, Choi and Yeo disclose wherein the connecting line is located in a gap between neighboring detecting electrodes among the first detecting electrodes and the second detecting electrodes. (Choi [0067] [0073] [0082] [0083])
Regarding claim 11, Choi and Yeo disclose wherein the connecting line overlaps at least one of the first detecting electrodes or the second detecting electrodes. (Yeo Fig. 15, [0150] – [0158])
Regarding claim 12, Choi and Yeo disclose further comprising a connecting electrode sector connecting neighboring first detecting electrodes among the first detecting electrodes or neighboring second detecting electrodes among the second detecting electrodes, the connecting electrode sector being located in the first non-display area. (Choi [0067] [0073] [0082] [0083])
Regarding claim 13, Choi and Yeo disclose “wherein the first line is made of an electrically-conductive material, the second line is made of an electrically-conductive material, and a connecting line electrically connects the first line to the second line”.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 14, Choi and Yeo disclose wherein a width of the connecting line is smaller than a width of at least one of the first line and the second line.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 15, Choi and Yeo disclose wherein the second line extends in a direction substantially parallel to a nearest edge of the display area.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 16, Choi and Yeo disclose wherein a portion of the connecting line extends into the second non-display area to make contact with the second line.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 17, Choi and Yeo disclose wherein the connecting line does not intersect the first line at a distil end of the first line.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 18, Choi and Yeo disclose wherein the connecting line does not intersect the second line at a distil end of the second line.  (Yeo Fig. 15 [0150] – [0158])
Regarding claim 19, Choi and Yeo disclose wherein the first line surrounds more than half of the opening in the first non-display area.  (Yeo Fig. 15, scan line 1510, [0150] – [0155])
Regarding claim 20, Choi and Yeo disclose wherein the first line completely surrounds the opening. (Yeo Fig. 15, scan line 1510, [0150] – [0155])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Publication 20170237037 A1, Assignee: Samsung, published 8/17/2017) in view of Benson et al. (U.S. Patent Publication 20140225131 A1, Assignee: Apple).
Regarding claim 1, Choi discloses “A display device, comprising: 
a display panel (Fig 1, the display apparatus 1000) including an opening (Fig 1, Hole H) penetrating the display panel, 
a display area (Fig 1, [0059] “display region DA”) adjacent to the opening, a first non-display area (Fig .1, non-display region NA above the line II-II' ) between the opening and the display area, and a second non-display area (Fig .1, non-display region NA below the line II-II') surrounding the display area, wherein a plurality of display elements is arranged in the display area; (Fig 1, the display apparatus 1000)  
an input detecting layer (Figs. 2B, 2C, [0092] “a touch electrode 410”) on the display panel, the input detecting layer including: 
Choi does not disclose “a first line located in the first non-display area surrounding the opening; 
a second line located in the second non-display area with at least a portion of the second line spaced apart from the display area, wherein the second non-display area is spaced apart from the first non-display area with the display area therebetween; and 
a connecting line connecting the first line to the second line”.
Benson discloses “a first line (Figs 6, 10, 12, 94, [0054] – [0059]) located in the first non-display area surrounding the opening; 
a second line (Figs 6, 10, 12, [0054] – [0059]) located in the second non-display area with at least a portion of the second line spaced apart from the display area, wherein the second non-display area is spaced apart from the first non-display area with the display area therebetween; and 
a connecting line (Figs 6, 10, 12, [0054] – [0059]) connecting the first line to the second line”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate first and second line by Benson into device of Choi.  The suggestion/motivation would have been to improve efficiency. (Benson: [0055])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693